This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 N-DEMAND TEST AND BALANCE, LLC,
 3 a New Mexico Limited Liability Company,

 4          Plaintiff-Appellee,

 5 v.                                                                    NO. A-1-CA-36192

 6 WESTERN MECHANICAL CO., INC.,
 7 a New Mexico Corporation,

 8          Defendant-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 C. Shannon Bacon, District Judge

11 Sean R. Calvert
12 Albuquerque, NM

13 for Appellee

14 Wolf & Fox, P.C.
15 Alan Mark Varela
16 Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.



4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Judge



8 WE CONCUR:



 9 _________________________________
10 JULIE J. VARGAS, Judge



11 _________________________________
12 JENNIFER L. ATTREP, Judge




                                           2